Citation Nr: 0719119	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-30 667	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hip.

2.  Entitlement to an increased evaluation for shell fragment 
wound residuals of the right posterior thigh and buttock, 
involving Muscle Groups XIII and XVII, rated as 40 percent 
disabling since February 20, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from June 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) was 
taken from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in April 2003.

The veteran currently also has service connection for post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; tinnitus, rated as 10 percent disabling; scar of 
the right buttock, rated as 10 percent disabling, scar of the 
right thigh, rated as 10 percent disabling; bilateral hearing 
loss, rated as noncompensably disabling.  He has been in 
receipt of a total rating based on individual unemployability 
(TDIU) and has had basic eligibility for Chapter 35 benefits 
since June 2, 2004.

The veteran was scheduled to provide testimony at a hearing 
before the undersigned Veterans Law Judge by videoconference 
in June 2007; however, on the date scheduled for the hearing, 
the veteran withdrew his appeal.


FINDINGS OF FACT
On June 6, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, on a VA Form 21-4138 dated June 1, 2007, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



_____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


